UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6532


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLOS SHENICK WHITE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
Senior District Judge. (4:98-cr-00009-H-1)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Shenick White, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlos     Shenick   White       appeals    the   district      court’s

order   denying       his   motion    filed      pursuant      to     18    U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          United States v. White, No. 4:98-cr-

00009-H-1 (E.D.N.C. Mar. 16, 2009).             We deny White’s motion for

a   transcript   at    government    expense.         We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                        2